IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20292
                         Summary Calendar


UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

JOSE BUENO,
                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-143-1
                       --------------------
                         January 29, 2003

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

           Larry Chris Iles, the attorney appointed to represent

Jose Bueno, has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).    Our

independent review of the record and Iles’ brief shows that there

are no nonfrivolous issues for appeal.   Accordingly, Iles’ motion

for leave to withdraw is GRANTED, Iles is excused from further

responsibilities herein, and this appeal is DISMISSED. See 5TH CIR.

R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.